UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 2, 2014 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 2, 2014, Pharmacyclics, Inc. (the “Company”) granted options to purchase shares of common stock to certain its officers in the following amounts, including: (i) 40,000 to Mahkam Zanganeh, its Chief Operating Officer, (ii) 40,000 to Manmeet Soni, its Chief Financial Officer and Treasurer, and (iii) 30,000 to Heow Tan, its Chief of Quality and Technical Operations.All such options vest 25% on each of April 2, 2015, April 2, 2016, April 2, 2017 and April 2, 2018 and are subject to satisfaction of certain performance criteria with respect to each vesting period. Such performance criteria are to be determined and approved by the Compensation Committee of the Company’s Board of Directors. Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. April 8, 2014 PHARMACYCLICS, INC. By: /s/ Manmeet Soni Name: Manmeet Soni Title: Chief Financial Officer
